27 F.3d 563
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  James Clarence LESTER, Petitioner.
No. 94-8019.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 24, 1994.Decided:  June 24, 1994.

On Petition for Writ of Mandamus.
James Clarence Lester, Petitioner Pro Se.
PETITION DENIED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
James Clarence Lester, a West Virginia state prisoner, brought this petition for writ of mandamus alleging that he is entitled to credit on his West Virginia sentence for time served prior to his extradition from Kentucky.  Mandamus relief is only available when there are no other means by which the relief sought could be granted.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Lester's claim may be addressed in a habeas corpus petition under 28 U.S.C. Sec. 2254 (1988).  Therefore, although we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.